


110 HR 5961 IH: Medicaid and SCHIP Abuse Prevention

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5961
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Gingrey (for
			 himself, Mr. Feeney,
			 Mr. Walden of Oregon,
			 Mr. Herger,
			 Mr. Bartlett of Maryland,
			 Mr. Kingston,
			 Mr. Broun of Georgia,
			 Mr. Miller of Florida,
			 Mr. Wilson of South Carolina,
			 Mr. Price of Georgia,
			 Mr. Westmoreland, and
			 Mr. Deal of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  place a general eligibility ceiling of 250 percent of the poverty level on
		  gross income for eligibility for benefits under Medicaid and
		  SCHIP.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid and SCHIP Abuse Prevention
			 Act of 2008.
		2.SCHIP and Medicaid
			 gross income eligibility ceiling
			(a)Application of
			 SCHIP eligibility ceiling
				(1)In
			 generalSection 2110 of the Social Security Act (42 U.S.C.
			 1397jj) is amended—
					(A)in subsection
			 (b)(1)—
						(i)by
			 striking and at the end of subparagraph (B);
						(ii)by
			 striking the period at the end of subparagraph (C) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)whose gross family income (as defined in
				subsection (c)(9)) does not exceed 250 percent of the poverty
				line.
								;
				and
						(B)in subsection (c),
			 by adding at the end the following new paragraph:
						
							(9)Gross family
				income
								(A)In
				generalSubject to
				subparagraph (B), the term gross family income means, with respect
				to an individual, gross income (as defined by the Secretary in regulations) for
				the members of the individual’s family. For purposes of the previous sentence,
				in defining gross income the Secretary shall, to the maximum
				extent practicable, include income from whatever source, other than amounts
				deducted under section 62(a)(1) of the Internal Revenue Code of 1986.
								(B)Income
				disregards authorizedA State may provide, through a State plan
				amendment and with the approval of the Secretary, for the disregard from gross
				family income of one or more amounts so long as the total amount of such
				disregards for a family does not exceed $250 per month, or $3,000 per
				year.
								.
					(2)Denial of
			 federal matching payments for state SCHIP expenditures for individuals with
			 gross family income above 250 percent of the poverty lineSection
			 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding
			 at the end the following new paragraph:
					
						(8)Denial of
				payments for expenditures for child health assistance for individuals whose
				gross family income exceeds 250 percent of the poverty lineNo payment may be made under this section,
				for any expenditures for providing child health assistance or health benefits
				coverage under a State child health plan under this title, including under a
				waiver under section 1115, with respect to an individual whose gross family
				income (as defined in section 2110(c)(9)) exceeds 250 percent of the poverty
				line.
						.
				(3)Conforming
			 amendment to maintenance of effortSection 2105(d)(1) of such Act
			 (42 U.S.C. 1397ee(d)(1)) is amended by inserting before the period at the end
			 the following: , unless such income standards were adopted in order to
			 comply with the requirements of section 1939.
				(b)Medicaid gross
			 income eligibility ceiling
				(1)In
			 generalTitle XIX of the Social Security Act is amended by
			 redesignating section 1939 as section 1940 and by inserting after section 1940
			 the following new section:
					
						1939.Income
				eligibility limitationNotwithstanding any other provision of this
				title, no individual with gross family income (as defined in section
				2110(c)(9)) that exceeds 250 percent of the poverty line shall be eligible to
				receive medical assistance under a State plan under this title, including under
				a waiver under section 1915 or
				1115.
						.
				(2)Denial of federal
			 matching payments for state expenditures for medical assistance for individuals
			 whose gross family income exceeds 250 percent of the federal poverty
			 lineSection 1903(i) of such
			 Act (42 U.S.C. 1396b(i)) is amended—
					(A)in paragraph (22)
			 by striking or at the end;
					(B)in paragraph (23)
			 by striking the period at the end and inserting ; or; and
					(C)by inserting after
			 paragraph (23) the following new paragraph:
						
							(24)if a State fails
				to comply with the provisions of section 1939, with respect to amounts expended
				by a State for medical assistance for individuals to whom the income
				eligibility limitation under such section
				applies.
							.
					(3)Medicaid state
			 plan requirementsSection 1902(a) of such Act (42 U.S.C.
			 1396a(a)) is amended—
					(A)in paragraph (69)
			 by striking and at the end;
					(B)in paragraph (70)
			 by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (70) the following new paragraph:
						
							(71)provide that the
				State complies with the requirements of section
				1939.
							.
					(4)Conforming
			 amendment relating to income eligibilitySection 1903(f)(1)(A) of such Act (42
			 U.S.C. 1396b(f)(1)(A)) is amended by inserting before the period at the end the
			 following: , if such payments are not otherwise prohibited under
			 subsection (i)(24),.
				(c)Effective date;
			 transition
				(1)In
			 generalSubject to paragraph
			 (2), the amendments made by this section shall apply to payments made for items
			 and services furnished on or after the first day of the first calendar quarter
			 beginning more than 90 days after the date of the enactment of this Act.
				(2)TransitionThe
			 amendments made by—
					(A)(i)subsection (a)(1) shall
			 not apply to an individual who was receiving, or was determined eligible to
			 receive, child health assistance or health benefits coverage under a State
			 child health plan under title XXI of the Social Security Act, including under a
			 waiver under section 1115 of such Act, as of the day before the date of the
			 enactment of this Act, until such date as the individual is determined
			 ineligible using income standards or methodologies in place as of the day
			 before the date of the enactment of this Act; and
						(ii)subsection (a)(2) shall not apply
			 to payment for items and services furnished to an individual described in
			 clause (i);
						(B)(i)subsection (b)(1) shall
			 not apply to an individual who was receiving, or was determined eligible to
			 receive, medical assistance or health benefits coverage under a State plan
			 under title XIX of the Social Security Act, including under a waiver under
			 section 1115 of such Act, as of the day before the date of the enactment of
			 this Act, until such date as the individual is determined ineligible using
			 income standards or methodologies in place as of the day before the date of the
			 enactment of this Act; and
						(ii)subsection (b)(2) shall not apply
			 to payment for items and services furnished to an individual described in
			 clause (i).
						
